Citation Nr: 1307293	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status-post strain of the right ankle with fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from December 1994 to December 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The instant matter has thrice been before the Board, most recently in September 2011, at which time the Board denied a rating in excess of 20 percent for status-post strain of the right ankle with fifth metatarsal fracture.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to discuss certain findings made during a June 2010 VA examination.  

After the case was returned to the Board, the Veteran's newly appointed representative submitted a statement in October 2012, wherein she indicated that the Veteran desired to have a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In this regard, the Board notes that the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in San Diego, California in January 2009.  Although the Veteran has already been afforded a hearing in connection with the matter currently on appeal, given that his claim is one for an increased disability evaluation and the fact that he has obtained new representation since the January 2009 hearing, the Board finds that good cause for another hearing has been shown.

Accordingly, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  (Because the Veteran resides in California and his representative is in Maine, a video conference hearing is not feasible.  The hearing scheduled in this case should be for a Travel Board hearing at the RO as requested by the representative.)  Notify the Veteran of the date and time of the hearing.  

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

